DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 07/08/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 9,945,701 and US 10,330,504 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Brandon Dube (Reg. No. 64,442) on 8 July 2021.

The application has been amended as follows: 
Claim 15 now reads:

an actuator to operate a flow control member; 
a controller to control the actuator; 
means for coupling the controller to the actuator, the means for coupling having a first end, a second end opposite the first end, a first side extending from the first end to the second end, and a second side extending from the first end to the second end opposite the first side, wherein the first side is coupled to and in contact with an outer surface of the actuator and the second side is coupled to and in contact with an outer surface of the controller; and
first means for sensing coupled to the first side at the first end of the means for coupling, the first means for sensing to measure a characteristic of the first end when the means for coupling is coupled to the actuator.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The best prior art of record Cordray et al. (US 8342478), Peterson et al. (US 20080174213), and Akutsu et al. (US 20070063596), fail to specifically teach the invention as claimed. The specific limitations regarding the configuration and coupling of the bracket to the actuator and controller and location of the sensor to measure a characteristic of the bracket in independent claims 1, 10, and 15 when combined with the limitations regarding the cavity (claim 1); ribs/cavity (claim 10); and contact with the surfaces as well as the remaining limitations also 
Hence the prior art of record fails to teach the invention as set forth in claims 1-20. The examiner cannot find specific teaching of the invention, nor reasons within the cited art to combine the elements of these references other than applicant’s own reasoning to fully encompass the current pending claims.
In addition, see applicant’s reasoning in amendment/response of 06/24/2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892s already of record and attached herein.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP L COTEY whose telephone number is (571)270-1029.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/PHILIP L COTEY/Examiner, Art Unit 2855

/NATHANIEL T WOODWARD/Primary Examiner, Art Unit 2855